DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 4, 7-16, 18-20, 23-27, 29-30, 32-62, 64-95, 103, 127-156, and 158-180 are canceled.
	Accordingly, claims 1-3, 5, 6, 17, 21, 22, 28, 31, 63, 96-102, 104-126, and 157 are pending and subject to the below ‘Election/Restrictions’.

Objection to Specification
Embedded Hyperlink and/or Other Form of Browser-Executable Code	
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., “http://www.” and “www.”) found at Paragraph [0090] of the originally filed specification.  Applicant is required to review and delete all instances of embedded hyperlinks and/or other form of browser-executable codes from the specification. See M.P.E.P. § 608.01.  An alternative and acceptable format, would be “world wide web address:”).  Accordingly, appropriate correction is required.



Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-3, 5, 6, 17, 21, 22, 28, 31, 63, 96-102, and 104-126 drawn to a method for automated production of a genetically modified immune cell culture, classified in classified in Cooperation Patent Classification (CPC) class C12N5/0636.
II. 	Claim 157, drawn to a cassette, classified in classified in Cooperation Patent Classification (CPC) class C12M23/42.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See M.P.E.P. § 806.05(h).  In the instant case the method for automated production of a genetically modified immune cell culture (Invention) can be practice with a cassette as recited in Invention II or with pre-filled cell engineering system or with a compartmentalized bag.  Alternatively, the cassette of Invention II can be used in the method for automated production of a genetically modified immune cell culture as recited in Invention I or in a cell culturing system.



Species Election I – Immune Cell (Applicable to All Inventions)

Applicant should elect a specific immune cell.
The ‘Immune Cell’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  The cell engineering system encompasses distinctly different immune cells that are to be activated.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Immune Cell’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II – Activation Reagent (Applicable to Invention I)
This application contains claims directed to patentably distinct species, wherein claims are directed to different activation reagents.
Applicant should elect a specific activation reagent for the activation of an immune cell.
Activation Reagent’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Activation Reagent’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election III – Technique for Transducing (Applicable to All Inventions)
	This application contains claims directed to patentably distinct species, wherein the instant claims require distinctly different techniques for transducing cells.
Applicant should elect a specific technique for the transduction of cells (e.g., viral infection, electroporation, membrane disruption, etc.; see claims 17 and 111).
The ‘Technique for Transducing’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. 806.01 & M.P.E.P. 808.01).  The ‘Technique for Transducing’ encompasses distinctly different techniques for transducing cells.  In addition, these species are not obvious variants of each other based on the current record.
	Accordingly, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Technique for Transducing’ species where at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election IV – Vector (Applicable to Invention I)

Applicant should elect a specific vector for transducing the activated immune cell culture with.
The ‘Vector’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Vector
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election V – Genetic Modification and Resulting Desired Phenotype (Applicable to Invention I)
This application contains claims directed to patentably distinct species, wherein claims are directed to different genetically modified cell cultures.
Applicant should elect a specific genetically modification and resulting desired phenotype that is to be produced.
The ‘Genetic Modification and Resulting Desired Phenotype’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions (M.P.E.P. § 806.04, M.P.E.P. § 808.01).  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Papesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lalu, 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Genetic Modification and Resulting Desired Phenotype’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (e.g., Invention I or II) to be examined; and (ii) identification of the claims encompassing the elected invention even though the requirement may be traversed (37 C.F.R. 1.143).
Further, if Invention I is elected, Applicant is advised that the reply to this requirement to be complete must include: (i) an election of an ‘Immune Cell’ (Species Election I); (ii) an election of an ‘Activation Reagent’ (Species Election II); (iii) an election of a ‘Technique for Transducing’ (Species Election III); (iv) an election of a ‘Vector’ (Species Election IV); (v) an election of a ‘Genetic Modification and Resulting Desired Phenotype’ (Species Election V); and (vi) identification of the claims encompassing the elected species, including any claims subsequently added.
Further, if Invention II is elected, Applicant is advised that the reply to this requirement to be complete must include: (i) an election of an ‘Immune Cell’ (Species Election I); (ii) an election of a ‘Technique for Transducing’ (Species Election III); and (iii) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention and/or which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art and/or one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or other species.


Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636